DETAILED ACTION
This Office Action is responsive to the application filed on July 20, 2021. Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11,098,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘899 teach or suggest every limitation of claims 1-3, 5-7 of the instant application. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 4, the functional recitation “the metallic layer is at least twice as resistant to oxidation as the shell material” renders the claim indefinite. The functional recitation is ambiguous and does not provide a clear-cut indication of the scope of the subject matter covered by the claims, but rather only state a result obtained. No objective standard has been provided for determining oxidation resistance. Oxidation resistance could be determined in numerous ways that would yield different results; for example, determined according to different: (i) testing methods/metrics (e.g., measuring material removed over time vs. determining oxide scale formation ability); (ii) conditions (e.g., actual vs. simulated engine conditions); (iii) environments (e.g., different fluid compositions/temperatures); and/or (iv) time durations, yielding very different results. As such, one of ordinary skill in the art would not know from the claim terms what structures would encompassed by the claims. 







Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
7,363,763
“COUGHLAN”
5,319,923
“LEONARD”
2016/0195273
“BURD”
2010/0162715 
“NAGARAJ”
2012/0047908
“POYYAPAKKAM”





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over COUGHLAN in view of LEONARD. 
Re Claim 1, COUGHLAN teaches a gas turbine engine combustor 20, comprising: a shell 72 having a first side [side of interior surface] and a second side [side of exterior surface]; a panel 78 contacting the shell, the panel at least partially defining a hot gas path 30 through which a hot gas flows, wherein the first side of the shell faces the panel (Figs. 1, 1A); wherein the shell includes a thermal barrier coating (TBC) disposed on the shell (3:5-20). However, COUGLAN fails to teach the thermal barrier coating is disposed on the first side of the shell (though implicit). 
	LEONARD teaches a shell 4 includes a thermal barrier coating (TBC) 5 disposed on the first side of the shell (2:41-58). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor of COUGHLAN such that the thermal barrier coating is disposed on the first side of the shell, to protect the shell and resist heat of fluid passing thereover (LEONARD 2:41-58; COUGHLAN 3:5-20). 
Re Claim 2, COUGHLAN in view of LEONARD teaches the gas turbine engine combustor of claim 1. COUGHLAN further teaches wherein the panel is coupled to the shell (3:5-24). 
Re Claim 6, COUGHLAN in view of LEONARD teaches the gas turbine engine combustor of claim 2. COUGHLAN further teaches a panel stud 84 coupling the panel to the shell. Moreover, COUGHLAN teaches wherein the shell material is refractory metal superalloy coated with a thermal and/or environmental coating. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide COUGHLAN in view of LEONARD such that the thermal barrier coating is included along the entirety of the shell first and second sides, wherein the TBC would surround the panel stud, to provide protection across the entirety of the shell and for the reasons discussed above in claim 1.   
Re Claim 7, COUGHLAN in view of LEONARD teaches the gas turbine engine combustor of claim 2. COUGHLAN further teaches a plurality of holes 142 extending through the shell, wherein the plurality of holes are configured to direct a flow of cooling air from the second side of the shell to the panel (3:48 to 4:34).  Moreover, COUGHLAN teaches wherein the shell material is refractory metal superalloy coated with a thermal and/or environmental coating. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide COUGHLAN in view of LEONARD such that the thermal barrier coating is included along the entirety of the shell first and second sides, wherein the plurality of holes 142 would extending through the shell and the TBC, to provide protection across the entirety of the shell and for the reasons discussed above in claim 1.   
Re Claim 8, COUGHLAN teaches a method for manufacturing a dual wall liner 34 for a gas turbine engine, comprising: disposing a thermal barrier coating (TBC) on a first side of a shell 72; and coupling a panel 78 to the shell (Figs. 1, 1A, 3:5-20). However, COUGHLAN fails to teach wherein the first side faces the panel. 
LEONARD teaches a shell 4 includes a thermal barrier coating (TBC) 5 disposed on the first side of the shell (2:41-58). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of COUGHLAN such that the first side faces the panel, to protect the shell and resist heat of fluid passing thereover (LEONARD 2:41-58; COUGHLAN 3:5-20). 









Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over COUGHLAN in view of LEONARD as applied above, further in view of BURD. 
Re Claim 3, COUGHLAN in view of LEONARD teaches the gas turbine engine combustor of claim 2 as discussed above. However COUGHLAN in view of LEONARD fails to teach a metallic layer in contact with the TBC.  
BURD teaches a metallic layer 70 in contact with a TBC 68 disposed over the metallic layer (¶¶0041-0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combustor of COUGHLAN in view of LEONARD such that it includes a metallic layer in contact with the TBC disposed over the metallic laye, to facilitate adherence of the TBC (BURD ¶0044) and/or to provide a composition promoting oxidation resistance (BURD ¶¶0041-0043). 
Re Claim 9, COUGHLAN in view of LEONARD teaches the method of claim 8 as discussed above. However, COUGHLAN in view of LEONARD fails to teach disposing a metallic layer on the first side, the TBC disposed over the metallic layer.  
BURD teaches disposing a metallic layer 70 on a first side, the metallic layer 70 in contact with a TBC 68 disposed over the metallic layer (¶¶0041-0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of COUGHLAN in view of LEONARD such that it includes disposing a metallic layer on the first side, the TBC disposed over the metallic layer, to facilitate adherence of the TBC (BURD ¶0044) and/or to provide a composition promoting oxidation resistance (BURD ¶¶0041-0043). 




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over COUGHLAN in view of LEONARD and BURD as applied above, and further in view of NAGARAJ. 
Re Claim 4, COUGHLAN in view of LEONARD and BURD teaches the combustor of claim 3 as discussed above, wherein as discussed in Claim 3 above the TBC is disposed over the metallic layer. COUGHLAN further teaches the shell is composed of a shell material (3:5-20). However, COUGHLAN in view of LEONARD and BURD as discussed so far fails to teach the metallic layer is at least twice as resistant to oxidation as the shell material; the TBC comprises a lower thermal conductivity than that of the shell material
NAGARAJ teaches selecting a metallic bond coating to provide desired oxidation resistance to a corresponding substrate (NAGARAJ ¶¶0004, 0027). See also BURD ¶0044. NAGARAJ further teaches selecting TBC and corresponding substrate materials such that thermal conductivity of the TBC is less than that of the substrate (NAGARAJ ¶¶0027, 0030). BURD further recognizes the selection of the desired oxidation properties as a result effective variable routinely optimized through material selection to achieve desired structural and wear properties (BURD ¶¶0044-0047). NAGARAJ recognizes the selection of thermal conductivities as a result effective variable routinely optimized through material selection to achieve desired operation temperatures and heat transfer (NAGARAJ ¶¶0005, 0025). Optimization of result effective variables by routine experimentation has been held to be an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) [MPEP 2144.05]. Moreover, it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP § 2144.07]. Selecting a material for the metallic layer twice as resistant to oxidation as the shell material (as best understood) would have been obvious, in order to provide desired oxidation and/or structural properties not present in an substrate material or TBC (BURD ¶¶0044-0045; see also NAGARAJ ¶0004, 0027). Providing the thermal conductivity of the TBC such that it is less than that of the shell material (as best understood) would have been obvious, in order to facilitate a desired amount of heat transfer and/or operational temperature on the hot side of the shell (NAGARAJ ¶¶0005, 0025).  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over COUGHLAN in view of LEONARD as applied above, and further in view of POYYAPAKKAM. 
Re Claim 5, COUGHLAN in view of LEONARD teaches the combustor of claim 2 as discussed above. However, COUGHLAN in view of LEONARD as discussed so far fails to teach a heat transfer augmentation feature disposed on the second side of the shell, wherein the heat transfer augmentation feature is configured to at least one of increase a surface area of the second side or disturb a flow of cooling air flowing across the second side.  
POYYAPAKKAM teaches a heat transfer augmentation feature 21 (Fig. 7) disposed on a second side of a shell 23, wherein the heat transfer augmentation feature is configured to at least one of increase a surface area of the second side or disturb a flow of cooling air flowing across the second side (Fig. 7; ¶0053). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the shell of COUGHLAN in view of LEONARD with a heat transfer augmentation feature configured to at least one of increase a surface area of the second side or disturb a flow of cooling air flowing across the second side as taught by POYYAPAKKAM in order to deflect cooling air and/or increase heat transfer coefficient on the second side of the shell (¶0053).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 13, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741